132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.DIAMOND SALES, INC., Plaintiff-Appellant,v.JAMES RIVER PAPER CO., Defendant-Appellee.
No. 96-35951.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Dec. 22, 1997.

1
Appeal from the United States District Court for the District of Oregon, No. CV-95-1983-MA;  Malcolm F. Marsh, District Judge, Presiding.


2
Before:  NOONAN and HAWKINS, Circuit Judges, and MERHIGE,*** District Judge.


3
MEMORANDUM*


4
Diamond Sales, Inc. appeals the district court's summary judgment dismissal of its action seeking damages and injunctive relief for alleged breach of contract.  We affirm.


5
We review the district court's grant of summary judgment de novo.  Covey v. Hollydale Mobilehome Estates, 116 F.3d 830, 834 (9th Cir.1997).  Viewing the evidence in the light most favorable to the nonmoving party, we, like the trial court, conclude that there were no genuine issues of material fact developed in support of Appellant's contention that there had been a breach on the part of James River Paper Company.  Indeed, the agreement upon which Appellant premises its claim was one entered into in September, 1995 and expired on its own terms December 31, 1995.  Hence, there was no contract between the parties as of that date, and there being no contract, we find as well that there was no anticipatory breach.


6
AFFIRMED.



**
 The panel finds this case appropriate for submission without argument pursuant to Fed.  R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3